Hawes, Justice.
Robert Lee Jackson was found guilty of the offense of armed robbery and sentenced to serve seven years in the penitentiary. On the trial of his case, he was represented by appointed counsel. The same counsel filed a notice of appeal from the conviction and sentence on May 16, 1972, and on June 19, 1972, the record and transcript were filed in this court. On July 17, 1972, appellant’s counsel filed a motion in this court to be permitted to withdraw as counsel for the appellant for the reason that they considered any appeal in the case to be wholly frivolous. The motion was accompanied by a brief in which counsel pointed out the only matter which they thought might possibly be argued as constituting *685error in the trial of the case in accordance with the criteria established by Anders v. California, 386 U. S. 738, 744 (87 SC 1396, 18 LE2d 493). A copy of that brief was served upon the appellant who has made no response thereto and has not requested that other counsel be appointed to represent him. Held:
Submitted September 11, 1972
Decided November 9, 1972.
James E. McDonald, Jr., for appellant.
This court has carefully reviewed the record of the proceedings in the trial court. No error of law appears to have been committed in the trial of the case. The State introduced ample evidence as to the commission of the crime charged, and the testimony of the witnesses amply proved that the defendant was one of the perpetrators of the crime. The defendant made no statement nor introduced any evidence on the guilt-innocence phase of the trial, but, on the punishment phase, testified that he committed the crime because he was on heroin and needed money to support his habit, which required between $30 and $40 per day.
We hold that the appeal in this case is wholly frivolous and the motion of counsel for the appellant to withdraw is granted.

Judgment affirmed.


All the Justices concur.